COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MARK DAVIS,                                     §
                                                                 No. 08-12-00067-CV
              Appellant,                         §
                                                                   Appeal from the
 v.                                              §
                                                         County Court at Law Number Three
 NORMA CHAPARRO,                                 §
                                                              of El Paso County, Texas
              Appellee.                          §
                                                                   (TC# 2010-2059)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF APRIL, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.